                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1808
                                                      :
LEONARD ECKERT,                                       :
    Defendants.                                       :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1825
                                                      :
LEHIGH VALLEY PAIN                                    :
MANAGEMENT,                                           :
     Defendant.                                       :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1834
                                                      :
FRANCIS MATOS,                                        :
    Defendant.                                        :




                                                   ORDER

         AND NOW, this 24th day of May, 2019, upon consideration of Plaintiff Cheryl Lee

Zack’s Motions to Proceed In Forma Pauperis (Civ. A. No. 19-1808, ECF Nos. 1, 6; Civ. A. No.

19-1825, ECF Nos. 1, 5; Civ. A. Nos. 19-1834, ECF No. 1, 5), and her Complaints (Civ. A. No.
19-1808, ECF No. 2; Civ. A. No. 19-1825, ECF No. 2; Civ. A. No. 19-1834, ECF No. 2); it is

ORDERED that:

       1.      Zack’s Motions to Proceed In Forma Pauperis are GRANTED.

       2.      The Complaint in Civ. A. No. 19-1808 is DEEMED filed. The Complaint is

DISMISSED without prejudice and with leave to amend pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim and for want of subject matter jurisdiction.

       3.      The Complaint in Civ. A. No. 19-1825 is DEEMED filed. The Complaint is

DISMISSED without prejudice and with leave to amend pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim and for want of subject matter jurisdiction.

       4.      The Complaint in Civ. A. No. 19-1834 is DEEMED filed. The Complaint is

DISMISSED without prejudice and with leave to amend pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim and for want of subject matter jurisdiction.

       5.      Zack is granted leave to file amended complaints in each case within thirty (30)

days if she can cure the defects identified by the Court. Upon the filing of an amendment, the

Clerk shall not make service until so ordered.

       6.      If Zack fails to comply with this Order, her cases may be dismissed without

prejudice for failure to prosecute without further notice.



                                                       BY THE COURT:

                                                       /s/ Joseph F. Leeson, Jr.
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge
